Exhibit 10.45
 
 
[ex10-45logo.jpg]
 
 
 
 
April 12, 2011


Via Email:                Jeffrey Miles, attorney for Global Renaissance
Entertainment Group (jsm1001@aol.com)
Arthur Wylie (arthurwylie@gmail.com); Dale Godboldo (dalegodboldo@gmail.com)


Dear Jeffrey, Arthur & Dale,


Following my discussion last Sunday evening with Dale Godboldo, it appears
unlikely that Global Renaissance Entertainment Group, Inc. ("GREG") will be able
to deliver the Closing documents to Global Entertainment Holdings, Inc. ("GBHL")
required under the terms of our Share Exchange Agreement, dated July 1, 2010
(the "Share Agreement") by this Thursday, April 14, 2011, in time for filing our
annual report with the Securities and Exchange Commission (“SEC”).


As of this date, GBHL has not received the certificate representing GBHL's
equity interest in GREG, nor any of the additional Closing documents listed
under Section 6.1(a) of the Share Agreement. As discussed, these Closing
documents have been outstanding for over six months and GBHL's audit team needs
copies of these Closing documents, as well as properly prepared financial
statements (in compliance with GAAP), in order for our auditor to book the
underlying transaction of the Share Agreement for our audited financial
statements that must be filed on April 15, 2011.  If our auditor doesn’t receive
these items, it could hold up our audit, which could result in us losing our
status as a Bulletin Board trading company. However, if you can comply with our
auditor’s request and deliver all of the foregoing items, the balance of this
letter will become moot.


Accordingly, GBHL and GREG hereby mutually agree to render the Share Agreement
void, ab initio, and of no force or effect whatsoever, thereby returning the
parties to their respective positions immediately prior to executing the Share
Agreement. Please return the GBHL share certificate issued to GREG last July,
2010, as it must be canceled and disclosed as such in our upcoming SEC
filings.  Furthermore, although it pains us, we must ask that you refrain from
discussing the former association represented in the Share Agreement and the
related Joint Venture Agreement.


Please acknowledge your receipt of this letter and indicated your agreement with
the foregoing terms by signing and returning a copy of this letter to the
undersigned by this Thursday, April 14, 2011. We look forward to discussing to
continuation of our relationship in the near future at a time when GREG has
completed its financial statements.


Regards,
Global Entertainment Holdings, Inc.




By:  /s/ Gary Rasmussen           
        Gary Rasmussen, CEO


cc: Stanley Weiner, CFO


Agreed to this 14th day of April, 2011, and effective as of July 1, 2010:


Global Renaissance Entertainment Group, Inc.




By:  /s/ Arthur Wylie                  
       Arthur Wylie, CEO